OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, without costs, and the matter remitted to Supreme Court with directions to dismiss the petition solely on the ground that the issues presented in this case have become moot.
Inasmuch as White Glove Valet, Inc. has ceased all operations and surrendered its lease, no controversy remains between petitioner and the New York Department of State (successor to respondent Division of Housing and Community Renewal) over the proposed use of the leasehold; the case is moot. The exception to the mootness doctrine is inapplicable here (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715; see also, Matter of Gold-Greenberger v Human Resources Admin., 77 NY2d 973, 974-975). The controversy is not of the type to remain live for a relatively short duration, thereby evading review.
Chief Judge Kaye and Judges Bellacosa, Smith, Levine, Ciparick, Wesley and Rosenblatt concur in memorandum.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.